OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN




Honorable %onard Traweck
Comty Attorney
Xotley ,Comty
&tador, Texas
Dear Sir:




          :Ye are in
cuber 1, and quote




          In 1952+,he Lugislature passed 3 1217 aut!orizinz,     the
Col;l~issioners~
               court to crder an election to ceterrr!lir:e   whctlicr
                                                        .




or not UnsOld ro3d bonds authorized by a county, political
subdivision or defined district shall bo revoked or can-
celled; but this Act is nppliceblc mly to county road
bonds, or rood district bonds, voted pursuant to Section
52, of Article 3, of the Constitution. Chapter 31, Acts
of 1932, 'Qird Callod Scssiou; Lyticlc 7.243,Vernon's
Texas Statutes, 1936.
          The Legislature Ims also authorized school districts
to hold elections for the:purI~,osc
                                  of revo!:insor cancelli.ng
unsold school district bonds. Chapter 103, Acts 1935; .A?%-
iclc 27CCs, Yernon's Tczs Statutes, 19%.
           It ~511 thus be seen that the co:"':lissio:iers*court
nnd the Covcrnins bodies of school districts ';lerc   not -autho-
rized to order electiccs for the -,uryoscof revoking or can-
celling unsold bonds until  StatUtOi-:.; authority was expressly
COilfClTed by the Acts hercinnbovc mntioned.      The comis-
sio:xrs' court is a court of lixitcd jurisdiction and is,
therefore, confised strictly to the authority conferred upon
that court by the Legislature.
          1x1the dasc of :'!illiams
                                  v; Clover, 259 S.V;.357,
t!?eXICO Court of Civil Aype3l.sheld cs follows:
         "There is, 5ov:ever,no i!i!iC!r3llt right in the
    .pcople,zho.therof the State or of som particu-
    13r subdivision tkrcof, to bold an election for
    any guri)oso. Such action must, he based on autho-
    rity cmferr~ed by law."
          In the case'of Orr v. hIarm, 47 3.::. (2dl 440, the
court said:
          "After the will of the voters shall have been
     expressed and ascertained as movided by the 13~
     by an election, nothing rexa&,   under the terns
     of the statute, but to camy it into effect. It
     is fundamental that voters of 3 district can
     only exercise such powers as arc conferred by
     statute, either expressly or b::,il:qlication.All
                              v ixpli~cationconferred
     powers not erprescl;ror b,
.   -
                                                                       .- .-,,-,
           c                                                            / ‘ c




               are~cxcludcd. The powr to rescind the fame?
               vat; for the bond icsuc not bein=,erurossly
               Civcn b:;the statute, it my not be,?it is be-
               lieved, reasombly implied. The poxor to vote
               on a bond issue inplies the pomr to vote against
               it, but not to vote to reo.cir;d
                                              it after it has
               bees rezularly authorized. As ~11 liay it.be.
               implied that powr to vote for or e,n,oinst3
               pcrsoh for office corrforstalc:
                                             pomr to rescind
               his election regularly :mdc by a rubscoucnt vote
               of voters. If the Legislature had intended to
               crar:tthe ri;;htof withdrawal of the vote, it
               could easily have been expressed."
                  You are, therefore, advised that it is the opinion
        of this departmxt that the cox~issicncrs' court of Xotley
        County, Texas, 5s without authority to order an election
        for the purpose of revokiu3 or caficellicgthat CoUilty’S
        unsold courthouse bonds.
                   Trusting that this ansr:crsyour clucstion,we rcxain

                                              truly yours